                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


 JOHN A. SOSINAVAGE,                   HONORABLE NOEL L. HILLMAN

                 Plaintiff,
                                      Civil No. 14-3292 (NLH-AMD)
      v.

 JOHN SCOTT THOMSON, et al.,               MEMORANDUM OPINION
                                          UPON RECONSIDERATION
                 Defendants.


HILLMAN, District Judge:

     1.    This matter comes before the Court by way of

Plaintiff’s motion [Docket Item 244] seeking reconsideration of

the Memorandum Opinion and Findings as well as the Judgment of

April 4, 2019 [Docket Items 239 & 240], entered in this case by

the late Honorable Jerome B. Simandle, U.S.D.J, (See Sosinavage

v. Thomson, No. 14-3292, 2019 WL 1493226 (D.N.J. Apr. 4, 2019);

Judgment [Docket Item 240].)    In his April 4, 2019 Memorandum

Opinion and Judgment, Judge Simandle granted County Defendants’

unopposed application for legal fees and expenses and entered

judgment in favor of the County of Camden and against Ms. Cheryl

L. Cooper, Esq. and the Law Offices of Cheryl L. Cooper in the

amount of $89,234.74 pursuant to Federal Rule of Civil Procedure

54 and Local Civil Rule 54.2. (See id.; Certification of County

Defs.’ [Docket Item 225].)     County Defendants oppose Plaintiff’s

present motion and seek additional fees and costs incurred
subsequent to Judge Simandle’s prior Judgment awarding fees and

costs. (See County Defs.’ Opp’n [Docket Item 254].)   For the

following reasons, the Court will deny Plaintiff’s present

motion.

     2.   Factual and Procedural Background.   Numerous prior

Opinions have detailed the lengthy factual and procedural

history of this case and the underlying motion, see Sosinavage

v. Thomson, No. 14-3292, 2018 WL 2357743, at *2–4 (D.N.J. May

24, 2018); Sosinavage v. Thomson, No. 14-3292, 2019 WL 494824,

at *1–3 (D.N.J. Feb. 8, 2019); Sosinavage v. Thomson, No. 14-

3292, 2019 WL 1493226 (D.N.J. Apr. 4, 2019).   Therefore, as the

Court writes primarily for the parties, this Opinion will not

repeat that entire history here, except for those procedural

facts necessary for the determination of the present motion.    As

Judge Simandle previously stated:

          on February 8, 2019, the Court granted the
          County   Defendants’   renewed   motion   for
          sanctions and awarded Rule 11 sanctions in
          favor of the County Defendants and against
          Plaintiff’s attorney, Ms. Cheryl L. Cooper,
          Esq., for the reasonable attorney’s fees and
          expenses incurred since October 9, 2015, the
          date [] of the filing of the Second Amended
          Complaint. Sosinavage v. Thomson, 2019 WL
          494824, at *5 (D.N.J. Feb. 8, 2019). As the
          Court then summarized: “Simply, for more than
          three years, Ms. Cooper pursued a failure-to-
          hire case against the County Defendants that
          she knew or should have known was factually
          and legal frivolous, despite clear warning of
          precisely these deficiencies in 2015.” Id. at
          *4.


                                2
Sosinavage v. Thomson, No. 14-3292, 2019 WL 1493226, at *1

(D.N.J. Apr. 4, 2019).   Furthermore, at the time that Judge

Simandle granted County Defendants’ motion for sanctions, Judge

Simandle noted that “because Plaintiff’s attorney, Ms. Cooper,

is a solo practitioner, she may have limited financial resources

from which to compensate the County Defendants for the fees and

expenses they have incurred in this case.” Id.   Therefore, Judge

Simandle

           permit[ted] Ms. Cooper to submit an affidavit
           (under seal but provided to Ms. O’Hearn as
           confidential   information)  addressing   her
           ability to pay, which the Court will consider
           in determining the appropriate amount of
           reasonable fees and expenses required as a
           deterrent to be awarded to the County
           Defendants and paid by counsel for Plaintiff.

Sosinavage v. Thomson, No. 14-3292, 2019 WL 494824, at *5

(D.N.J. Feb. 8, 2019).   Judge Simandle ordered that any such

affidavit was due to the Court and to Defendant’s counsel within

fourteen (14) days of the filing of the County Defendants’ fee

petition. Id.

     3.    County Defendants filed their fee petition [Docket

Item 225] on February 22, 2019, which meant that any opposition

or financial hardship affidavit was due by March 8, 2019.     On

February 25, 2019, Ms. Cooper requested a stay of the deadlines

in this case due to her obligations to prepare for an impending

trial in another case. (See Letter [Docket Item 227].)     County


                                 3
Defendants opposed this request. (See Letter [Docket Item 228].)

Judge Simandle then denied Ms. Cooper’s request for a stay of

this case,

          but granted her motion to enlarge the time to
          submit opposition to the County Defendants’
          fee petition to “the date which is fourteen
          (14) days following the earlier of (a) the
          resolution of Civil No. 14-cv-5169 (RBK)
          without trial, or (b) the completion of trial
          of that case.” [Docket Item 229 at 3.] On March
          7, 2019, the Honorable Robert B. Kugler
          entered Judgment in that case and cancelled
          the trial set for March 11, 2019. [Civ. No.
          14-cv-5169, Docket Item 287.] As of March 8,
          2019, Ms. Cooper’s opposition to the pending
          fee petition became due on or before March 22,
          2019, and Ms. Cooper was notified: “There will
          be no further extensions of time granted
          absent emergency.” [Docket Item 234.]

          On March 11, 2019, Ms. Cooper filed a second
          letter application seeking an extension of
          time to respond to the County Defendants’ fee
          petition. [Docket Item 235.] On March 13,
          2019, the Court denied Ms. Cooper’s request,
          noting that:

               Ms.   Cooper    has    not   remotely
               demonstrated good cause to enlarge
               the   deadline,     let    alone   an
               emergency, and another extension of
               time is not appropriate in these
               circumstances,    particularly     in
               light of the prior extension of this
               deadline and Ms. Cooper’s repeated
               history     of     missing     filing
               deadlines.

          [Docket Item 236 at 3.] As the Court stated in
          this Order, “Plaintiff’s opposition to the
          County Defendants’ pending application, if
          any, shall be filed on or before March 22,
          2019.” [Id.] (emphasis in original).



                                4
Sosinavage v. Thomson, No. 14-3292, 2019 WL 1493226, at *1-2

(D.N.J. Apr. 4, 2019).   Judge Simandle then filed his opinion

granting County Defendants’ fee petition on April 4, 2019,

nearly two weeks after the March 22, 2019 deadline, by which

time Ms. Cooper had still not filed any papers in opposition to

the petition nor any financial hardship affidavit. Id. at *2.

Therefore, Judge Simandle treated the petition as unopposed and

found that the amount requested by County Defendants,

$89,234.54, was “reasonable and necessary to address and deter

the misconduct.” Id. at *3.   Judge Simandle then found that no

factors were present that would lead the Court to mitigate the

award, and therefore granted the sum in full. Id. at *3-4.

Plaintiff filed the instant motion on May 2, 2019.

     4.   Standard of Review.   To prevail on a motion for

reconsideration under Federal Rule of Civil Procedure 59(e), the

movant must show:

          (1) an intervening change in the controlling
          law; (2) the availability of new evidence that
          was not available when the court . . .
          [rendered the judgment in question]; or (3)
          the need to correct a clear error of law or
          fact or to prevent manifest injustice.

U.S. ex rel. Shumann v. Astrazeneca Pharm. L.P., 769 F. 3d 837,

848-49 (3d Cir. 2014) (citing Max’s Seafood Café ex rel. Lou—

Ann, Inc. v. Quinteros, 176 F. 3d 669, 677 (3d Cir. 1999)).    The

standard of review involved in a motion for reconsideration is



                                 5
high and relief is to be granted sparingly. U.S. v. Jones, 158

F.R.D. 309, 314 (D.N.J. 1994).   A motion for reconsideration may

properly ask a court to clarify an apparent discrepancy between

the underlying opinion and order, as in this case, because such

a motion does not reargue the merits or ask the court to

consider positions that have already been rejected.

     5.   Federal Rule of Civil Procedure 60(b)(1) provides that

“[o]n motion and just terms, the court may relieve a party or

its legal representative from a final judgment, order, or

proceeding for . . . mistake, inadvertence, surprise, or

excusable neglect.” FED.R.CIV.P. 60(b).   The Court of Appeals for

the Third Circuit has explained that

          the determination whether a party’s neglect is
          “excusable” is essentially an equitable one,
          in which courts are to take into account all
          relevant circumstances surrounding a party’s
          failure to file. The Supreme Court identified,
          without limitation, these factors to consider:
          “the danger of prejudice ..., the length of
          the delay and its potential impact on judicial
          proceedings, the reason for the delay,
          including whether it was within the reasonable
          control of the movant, and whether the movant
          acted in good faith.”

George Harms Const. Co., Inc. v. Chao, 371 F. 3d 156, 163 (3d

Cir. 2004) (quoting Pioneer Investment Services v. Brunswick

Assoc., 507 U.S. 380, 395 (1993)).

     6.   Discussion.   Plaintiff’s papers assert that the

present motion is brought for relief under Federal Rule of Civil




                                 6
Procedure 59(e), though Plaintiff does not endeavor to analyze

any of the three permissible bases for relief under that Rule,

as described, supra. (See Pl.’s Mot. [Docket Item 244].)

Neither does the Court see any evidence that there has been “an

intervening change in the controlling law,” or that there is now

“new evidence that was not available” when Judge Simandle

entered Judgment in question, or that there is a “need to

correct a clear error of law or fact or to prevent manifest

injustice.” U.S. ex rel. Shumann, 769 F. 3d at 848-49 (citing

Max’s Seafood Café ex rel. Lou—Ann, Inc., 176 F. 3d at 677 (3d

Cir. 1999)).

     7.   However, Plaintiff argues that Judge Simandle’s award

of fees should be revisited because Ms. Cooper engaged in

“excusable neglect,” which may permit the filing of late papers

under Federal Rule of Civil Procedure 6(b)(1)(B) 1 and may justify

relief under Rule 60(b)(1), as described, supra. (See Pl.’s Mot.

[Docket Item 244].)   In support of her application for relief

due to excusable neglect, Ms. Cooper filed a Declaration

asserting that at the time she was allowed to submit a financial

hardship affidavit to the Court, she was distracted by the




1 Federal Rule of Civil Procedure 6(b)(1)(B) reads in relevant
part: “When an act may or must be done within a specified time,
the court may, for good cause, extend the time . . . on motion
made after the time has expired if the party failed to act
because of excusable neglect.”


                                 7
requirements of an impending trial and did not realize that the

email notification that she received regarding Judge Simandle’s

Order of February 27, 2019, denying her request to stay the

deadlines in this case, but granting an extension of the

relevant filing deadline, and removing a requirement that any

financial hardship affidavit must be accompanied by a copy of

Ms. Cooper’s tax returns, was not in fact the full text of Judge

Simandle’s Order, but rather only the caption for that document

as it appears on the docket. (See Cooper Dec. [Docket Item 244-

2], ¶ 17.)

       8.   Ms. Cooper also asserts that in early 2019 she was

negatively impacted by a change of her medical insurance

carrier, which made it more difficult for her to get care for

certain medical conditions, the details of which have been

submitted to the Court under temporary seal. (See id. at ¶¶ 2-

15.)    Ms. Cooper’s explanation for how she, as an experienced

attorney who has worked with the District of New Jersey’s

electronic filing system for many years, failed to realize that

the email notification was not the full text of Judge Simandle’s

Order appears to be that when the Court issues “Text Orders” the

full language of such an order is contained within the email

notifications sent to counsel. (See id.)    Due to this, Ms.

Cooper asserts that she did not know that she was allowed to




                                  8
file a financial hardship affidavit without a copy of her tax

returns. (See id.)

     9.    This explanation strains credulity.   Notwithstanding

the stresses of Ms. Cooper’s other cases and notwithstanding her

medical conditions, the Court notes that Ms. Cooper has years of

experience litigating in this District and she has provided no

explanation as to why she only now, in the context of the

underlying motion for sanctions, realized that email

notifications regarding documents filed on the docket do not

always contain the full text of those documents. 2   Furthermore,

if Ms. Cooper’s financial situation were as limited as she would

have the Court believe, it is difficult to understand why she

would not have checked and double-checked the docket and all

docket items related to this issue, especially after the matter

scheduled for trial before Judge Kugler had concluded.

     10.   The Court finds that the equities do not weigh in

favor of granting Plaintiff’s requested relief and that any

neglect shown by Ms. Cooper was not “excusable.”     County

Defendants’ brief in opposition to the present motion cites a

litany of cases from courts within the Third Circuit that have

held that an attorney’s failure to notice or fully read


2 The Court notes that some document captions are only single
words, e.g. “Letter,” and the Court cannot believe that Ms.
Cooper assumed that such a single word was the complete filing
in such an instance.


                                 9
documents filed on the docket simply does not constitute

“excusable neglect.” (See County Defs.’ Opp’n [Docket Item 254],

11-13 (citing Ragguette v. Premier Wines & Spirits, 691 F.3d 315

(3d Cir. 2012); Capers v. FedEx Ground Package Sys., Inc., No.

02-5352, 2012 WL 5818137 (D.N.J. Nov. 15, 2012) (Martini, J.);

In re Glob. Indus. Techs., Inc., 375 B.R. 155 (Bankr. W.D. Pa.

2007); Synalloy Corp. v. Gray, 831 F. Supp. 351 (D. Del. 1993);

In re Kaplan, 482 F. App’x 704 (3d Cir. 2012); In re Woskob, 96

F. App’x 794 (3d Cir. 2004)).)

     11.    Regarding the “danger of prejudice” factor, Plaintiff

bluntly states that “[t]here is no prejudice to the [County]

Defendants” were the Court to permit a further delay of this

case in order to review Ms. Cooper’s late-filed financial

documents. (See Pl.’s Br. [Docket Item 244], 3.)   Plaintiff’s

brief does not explain why this is allegedly so; rather, the

contention is asserted without any factual or legal support.

(See id.)   County Defendants assert in response that as a result

of Ms. Cooper’s failure to timely file her financial information

and her subsequent choice to file the present motion, County

Defendants have been required to spend even more time and

financial resources litigating this case, which Judge Simandle

has already ruled was so frivolous as to justify awarding County

Defendants all of their attorneys’ fees and costs from the time

Plaintiff filed the Second Amended Complaint. (See County Defs.’


                                 10
Opp’n [Docket Item 254], 19-20.)     County Defendants therefore

further assert that they are entitled to an award of the fees

and costs incurred by them in responding to the present motion.

(See id. (citing Clark v. Phila. Hous. Auth., No. 93-4890, 1995

WL 129208 (E.D. Pa. Mar. 24, 1995), aff’d sub nom. Smith v.

Phila. Hous. Auth., 79 F.3d 1139 (3d Cir. 1996); United States

v. $46,000 in U.S. Currency, No. 02-6805, 2005 WL 555370 (E.D.

Pa. Mar. 7, 2005)).)   The Court agrees that County Defendants

have been prejudiced by requiring them to continue to expend

resources litigating a case that has already been held frivolous

by Judge Simandle.   Accordingly, this factor weighs against a

finding of “excusable neglect” in this instance.     Furthermore,

the Court will grant County Defendants’ request to submit a

supplemental certification of counsel detailing additional fees

and costs incurred by County Defendants since Judge Simandle’s

prior Judgment awarding fees and costs. 3

     12.   Neither Plaintiff nor County Defendants specifically

address the “length of the delay” factor and the Court finds


3 Plaintiff objects to the award of any additional fees and
costs. (See Pl.’s Reply [Docket Item 260-1], 13.) However, the
Court is denying Plaintiff’s present motion in part because the
Court has held that County Defendants continue to suffer
prejudice from being required to expend even more resources on a
case that has been held to be frivolous. Therefore, County
Defendants will be permitted to request additional fees and
costs, though Plaintiff will also be permitted to object to such
requested fees and costs and Ms. Cooper shall also be permitted
to file a financial hardship affidavit.


                                11
that the period of time between the deadline for Ms. Cooper to

have submitted her financial documents, March 22, 2019, and the

date that she filed the present motion seeking to submit such

documents out of time, May 2, 2019, is a substantial period of

time, especially given the prolonged history of this case due in

large part to Ms. Cooper’s repeated failure to meet deadlines

set by the Court, as detailed in Judge Simandle’s prior

Opinions.    Therefore, this factor weighs against a finding of

“excusable neglect.”

     13.    Regarding the “reason for the delay” factor, the Third

Circuit held in Raguette that neither failure to pay close

attention to the court’s electronic filing system, nor an

attorney’s busy caseload — including necessary preparations for

impending trials in other matters — are reasons for delay that

weigh in favor of finding excusable neglect. 691 F.3d 315, 329–

30 (citing Nara v. Frank, 488 F.3d 187 (3d Cir. 2007); Pedereaux

v. Doe, 767 F.2d 50 (3d Cir. 1985)).    Therefore, the Court finds

that Ms. Cooper’s excuse that she did not read Judge Simandle’s

full Order of February 27, 2019, but only the docket caption

contained in her email notification, cannot and does not weigh

in favor of a finding of “excusable neglect.”

     14.    County Defendants assert that Ms. Cooper has not

exhibited good faith with respect to the submission of her

financial documents, in part because she initially sought, and


                                 12
received, an extension of the deadline for filing her financial

documents but then simply failed to file anything, and now

argues that she did not know she was permitted to file such

documents. (See County Defs.’ Opp’n [Docket Item 254], 18-19.)

Ms. Cooper responds that the medical conditions she has

described are asserted in good faith as a basis for her

requested relief. (See Pl.’s Reply [Docket Item 260-1], 13.)

However, this is beside the point.    Without questioning the

accuracy of Ms. Cooper’s representations regarding her medical

conditions, the Court finds that she has failed to exhibit good

faith with regard to the submission of her financial documents,

as she sought an extension of time from Judge Simandle,

subsequently received an extension of time, and then failed to

make any filing whatsoever and now claims that she never knew

that she was permitted to make such a filing.    This smacks of

gamesmanship not good faith.   Ms. Cooper has failed to explain

why her medical diagnoses, or any other reasonable explanation,

support such a tenuous history of events.    The Court therefore

finds that this factor does not weigh in favor of a finding of

“excusable neglect” in this instance.

     15.    The Third Circuit has provided further elucidation of

factors to weigh in determining the existence of “excusable

neglect”:




                                 13
           (1)   whether   the     inadvertence    reflects
           professional incompetence such as ignorance of
           the rules of procedure, Campbell v. Bowlin,
           724 F.2d 484 (5th Cir. 1984) (failure to read
           rules of procedure not excusable); (2) whether
           the asserted inadvertence reflects an easily
           manufactured excuse incapable of verification
           by the court, Airline Pilots v. Executive
           Airlines, Inc., 569 F.2d 1174 (1st Cir. 1978)
           (mistake in diarying counsel’s calendar not
           excusable); (3) whether the tardiness results
           from counsel’s failure to provide for a
           readily   foreseeable     consequence,    United
           States v. Commonwealth of Virginia, 508 F.
           Supp. 187 (E.D. Va. 1981) (failure to arrange
           coverage during attorney’s vacation which
           encompassed   end   of    appeal    period   not
           excusable); (4) whether the inadvertence
           reflects a complete lack of diligence,
           Reinsurance   Co.    of    America,    Inc.   v.
           Administratia, 808 F.2d 1249 (7th Cir. 1987);
           or (5) whether the court is satisfied that the
           inadvertence   resulted     despite    counsel’s
           substantial   good    faith    efforts    toward
           compliance.

Consol. Freightways Corp. of Delaware v. Larson, 827 F.2d 916,

919 (3d Cir. 1987).   The Court shall address these additional

factors in turn below.

     16.   The Third Circuit’s “professional incompetence” factor

corresponds with the general “reason for the delay” factor

discussed, supra.   This factor again weighs against a finding of

“excusable neglect” in this instance.

     17.   County Defendants assert that Plaintiff’s reason for

not timely filing Ms. Cooper’s financial documents are “easily

manufactured and incapable of verification.”      (See County Defs.’

Opp’n [Docket Item 254], 13-16.)      Specifically, County


                                 14
Defendants take issue with Ms. Cooper’s litigation and

employment history without citation to any case that would

explain why County Defendants’ allegations regarding these

issues are related to the easy manufacture or verifiability of

Ms. Cooper’s excuse for not timely filing her financial

documents in this instance. (See id.)   Rather, the Court will

analyze the substance of Ms. Cooper’s excuse itself: that she

was unaware until this event took place that the email

notifications she receives regarding electronic docket filings

do not always contain the full text of the documents so filed

and that she must actually read the documents as filed on the

docket to get the full text. (See Cooper Dec. [Docket Item 244-

2], ¶ 17.)   The Court finds that this is the type of excuse that

is much easier to assert than it is for the Court to verify.

While Ms. Cooper asserts that another client of hers can attest

to the fact that she has made this mistake in another case, (see

id. at ¶ 16), the Court has not been presented with any

verification that Ms. Cooper was actually unaware until this

episode that she could not rely only upon the email

notifications of electronic docket filings, but rather that she

was required to read the docket and its documents in full.

Given the length of time that Ms. Cooper has been practicing law

in federal court, the Court cannot believe that this is true




                                15
simply on the assertions of Ms. Cooper alone.    Therefore, this

factor weighs against a finding of “excusable neglect.”

     18.   Regarding foreseeability, as described, supra, Ms.

Cooper sought an extension of time to file her financial

documents due to an impending trial before Judge Kugler, and was

granted such by Judge Simandle on February 27, 2019. (See Letter

[Docket Item 227]; Order [Docket Item 229].)    Judge Simandle’s

Order granting Ms. Cooper’s request for an extension of time

clearly stated that the new deadline would be fourteen (14) days

after the resolution of the case before Judge Kugler. (See Order

[Docket Item 229], 3.)   Ms. Cooper was then informed, at the

resolution of the case before Judge Kugler, of the new deadline

for submitting documents pertaining to Judge Simandle’s Order

for sanctions. (See Text Order [Docket Item 234].)    Here, Ms.

Cooper argues that Judge Simandle’s Order granting Ms. Cooper’s

own request was not foreseeable. (See Pl.’s Reply [Docket Item

260-1], 10.)   This cannot be true.   Ms. Cooper actively sought

relief from the Court in writing and, two days later, the Court

responded to her request.   While it is certainly true that Ms.

Cooper could not foresee the exact date upon which Judge

Simandle would rule on her request, it certainly must have been

foreseeable to Ms. Cooper that Judge Simandle would rule on Ms.

Cooper’s written request in a timely manner.    Ms. Cooper further

argues that changes to her medical insurance coverage were not


                                16
foreseeable, but she does not tell the Court how much

forewarning she was given of the impending change, nor does she

detail her attempts to proactively ascertain what impact such a

change in medical insurance coverage might have on her medical

care, or how she could mitigate such impacts prior to them

impacting her, nor does Ms. Cooper affirmatively and clearly

declare that she was impacted by these changes on February 27,

2019 when she allegedly failed to understand that Judge

Simandle’s Order contained more information than just the docket

caption as transmitted to Ms. Cooper by email notification. (See

Cooper Dec. [Docket Item 244-2].)     Therefore, this factor does

not weigh in favor of finding “excusable neglect” in this

instance.

     19.    For the litany of reasons detailed, supra, the Court

finds that Ms. Cooper’s “inadvertence reflects a complete lack

of diligence” on her part.    Therefore, this factor does not

weigh in favor of finding “excusable neglect.”

     20.    For the same reasons as previously explained, supra,

the Court finds that the “good faith” factor does not weigh in

favor of finding “excusable neglect.”

     21.    In sum, there are no factors weighing in favor of

deeming Ms. Cooper’s failure to timely file her financial

documents to be “excusable neglect.”     Therefore, the Court shall

not grant the requested relief under either Rule 6 or Rule 60.


                                 17
     22.   Conclusion. For the reasons explained above, Plaintiff’s

motion for reconsideration [Docket Item 244] will be denied. An

accompanying Order will be entered.



November 12, 2019                      s/ Noel L. Hillman
Date                                  NOEL L. HILLMAN
                                      U.S. District Judge

At Camden, New Jersey




                                18
